Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment submitted on October 5, 2022.
	Claims 1, 21-31 are pending in the application.

Response to Arguments/Remarks
Double Patenting
Claim 1 was rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,271,994.  The double patenting rejection has been reconsidered in view of the amendments to the claims.  The double patenting rejection has been maintained in this Office action.

Claim Rejections - 35 USC § 103
Claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Messer et al. US Patent Publication No. 2003/0084435 in view of Che US Patent Publication No. 2017/0353397.  The amendments to claim 1 has overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 18, and 20 of U.S. Patent No. 11,271,994 (“Patent ‘994”). 
Although the claim at issue is not identical, they are not patentably distinct from each other because as explained below, the subject matter of the claim is anticipated by claims of Patent ‘994.
Instant Application
Patent ‘994
Regarding claim 1, a device comprising:
at least one memory; instructions; and
processor circuitry to execute the instructions to:

1. A device comprising: 
at least one memory; instructions; and processor circuitry to execute the instructions to: 

determine whether a section of an application to be executed locally at the device is available to be offloaded; 
determine a first characteristic corresponding to executing a section of an application locally at the device; 

determine a second characteristic corresponding to executing the section of the application at an edge resource; 
determine a first latency of the device in executing the section of the application; 

determine a second latency of an edge resource in executing the section of the application, the edge resource external to the device; 
determine that the section of the application should be offloaded to the edge resource based on a comparison of the first characteristic and the second characteristic; and 


determine whether to offload the section of the application to the edge resource based on the first latency and the second latency; 

in response to determining that the section of the application should be offloaded to the edge resource, determine whether the edge resource satisfies a security requirement associated with the section of the application;
execute the section of the application locally based on the edge resource not satisfying a security requirement associated with the section of the application.
when the first latency is higher than the second latency and the edge resource satisfies the security requirement, offload the section of the application to the edge resource; and 
when the first latency is higher than the second latency and the edge resource does not satisfy the security requirement, execute the section of the application locally.


Claim 1 of Patent ‘994 does not use the language “characteristics” corresponding to executing a section of an application.  However, claim 1 of Patent ‘994 discloses determining a first latency of the device and a second latency of the edge resource in executing the section of the application.  The latency in executing the section of the application is considered as a characteristic corresponding to executing the section of the application
	Claims 21-22 are unpatentable over claims 1 and 3 of Patent ‘944.
Claims 24-27 are unpatentable over claims 18 and 20 of Patent ‘994.
Claims 28-31 are unpatentable over claims 18 and 20 of Patent ‘994.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Messer et al. US Patent Publication No. 2003/0084435 (“Messer”) in view of Che US Patent Publication No. 2017/0353397 (“Che”), Barsness et al. US Patent Publication No. 2010/0205137 (“Barsness”), and Bade et al. US Patent Publication No. 2008/0046960 (“Bade”).

Regarding claim 1, Messer teaches a device comprising:
at least one memory; instructions; and
processor circuitry to execute the instructions to:
determine a first characteristic corresponding to executing a section of an application locally at the device (para. [0038] resources available on the device); 
determine a second characteristic corresponding to executing the section of the application at a resource (para. [0043] much more powerful host device 220.  para. [0049] metric using the more capable host device); 
determine that the section of the application should be offloaded to the resource (para. [0043] make a determination that the program will perform “better” if the computationally intensive portions of the program are offloaded to a much more powerful host device 220.  para. [0049] determines whether execution will be more responsive or have increased performance with respect to some other metric using the more capable host device).
Messer does not teach that the resource is an edge resource.
Messer does not teach determine that the section of the application should be offloaded to the resource based on a comparison of the first characteristic and the second characteristic.
Messer does not teach execute the section of the application locally based on the edge resource not satisfying a security requirement associated with the section of the application.
Che discloses determining one or more characteristics of an edge resource available to execute the section (see fig. 1. client, serves (edge devices). para. [0021] client requires the information about server compute resources.  supported capability including GPU compute resource information) and offloading a program or a section of the program to an edge resource (para. [0010] servers, e.g. edge device, allows client devices to offload applications.  edge devices may be used to execute offload applications.  para. [0011] “server” is the device to which the application is offloaded.  para. [0017] offloading options using offload manage…. client offloads an application to a remote server.  para. [0022] with the GPU information from the servers, evaluates offloading options.  offload a portion of the particular application.  offload manager on client… decides a particular sever (or serves) to offload its operations).  Messer and Che come from a similar field of endeavor of offloading a part of an application for execution by another device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Messer with Che by providing an edge resource for offloading the part of the application.  One of ordinary skill in the art would have been motivated to do so for benefits of providing additional, nearby resources for offloading.
Barsness teaches determining, by executing an instruction with the processor, a first characteristic corresponding to executing a section of an application locally at the device (claim 1.  run time of the portion of the application running on the front-end system para. [0040] historical runtime on the front-end computer system); determine a second characteristic corresponding to executing the section of the application at a resource (claim 1.  run time of a portion of the application executing on the multi-node computer system… para. [0040] historical runtime on the front-end computer system); and determine that the section of the application should be offloaded to the resource based on a comparison of the first characteristic and the second characteristic (para. [0040] determining where to accelerate a section of an application… user priorities and application characteristics for this application in the application profile to determine whether to accelerate the application.  historical runtime on the multi-node computer system is 50% faster for this application than the historical runtime on the front-end computer system. resource scheduler would send the application to the multi-node computer system for accelerated execution); and execute the section of the application locally (para.[0040] running the application in a front-end computer system).  
Messer, Che, and Barsness come from a similar field of endeavor of offloading a section of an application for execution by another device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Messer with Barsness’ disclosure such that the device of Messer is configured to determine whether to offload the section of the application based on a comparison of the characteristics.  One of ordinary skill in the art would have been motivated to do so because Messer describes offloading the section of the application for improvements in performance.  Barsness would have provided benefits of optimized and efficient offloading of the application based on performance of devices (para. [0019]).
Bade discloses determining whether a resource satisfying a security requirement associated with the section of the application and not executing the section of the application on the resource based on the resource not satisfying a security requirement associated with the section of the application (para. [0006] application (workload).  para. [0047] component, such as a workload. para. [0049] workload management module determines if the security policy of the candidate host is equivalent to the security policy of the migrating component.  drops the particular candidate host, process terminating).  Bade comes from a similar field of endeavor of offloading processing to another host based on performance considerations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined Messer and Barsness’ determining to run the section of the application locally with Bade’s determining whether a resource satisfies a security requirement and not to offload the application when the resource does not satisfy the security requirement.  One of ordinary skill in the art would have been motivated to do so for benefits of increased security because Bade would have maintained a certain level of security and prevented exposure of the application to more or different attacks (para. [0006],[0026]).

Regarding claim 24, Messer teaches a computer-readable storage disk or device comprising instructions which, when executed, cause one or more processors to at least: 
determine a first characteristic corresponding to executing a section of an application locally at the device (para. [0038] resources available on the device); 
determine a second characteristic corresponding to executing the section of the application at a resource (para. [0043] much more powerful host device 220.  para. [0049] metric using the more capable host device); 
determine that the section of the application should be offloaded to the resource (para. [0043] make a determination that the program will perform “better” if the computationally intensive portions of the program are offloaded to a much more powerful host device 220.  para. [0049] determines whether execution will be more responsive or have increased performance with respect to some other metric using the more capable host device).
Messer does not teach that the resource is an edge resource.
Messer does not teach determine that the section of the application should be offloaded to the resource based on a comparison of the first characteristic and the second characteristic.
Messer does not teach execute the section of the application locally based on the edge resource not satisfying a security requirement associated with the section of the application.
Che discloses determining one or more characteristics of an edge resource available to execute the section (see fig. 1. client, serves (edge devices). para. [0021] client requires the information about server compute resources.  supported capability including GPU compute resource information) and offloading a program or a section of the program to an edge resource (para. [0010] servers, e.g. edge device, allows client devices to offload applications.  edge devices may be used to execute offload applications.  para. [0011] “server” is the device to which the application is offloaded.  para. [0017] offloading options using offload manage…. client offloads an application to a remote server.  para. [0022] with the GPU information from the servers, evaluates offloading options.  offload a portion of the particular application.  offload manager on client… decides a particular sever (or serves) to offload its operations).  Messer and Che come from a similar field of endeavor of offloading a part of an application for execution by another device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Messer with Che by providing an edge resource for offloading the part of the application.  One of ordinary skill in the art would have been motivated to do so for benefits of providing additional, nearby resources for offloading.
Barsness teaches determining, by executing an instruction with the processor, a first characteristic corresponding to executing a section of an application locally at the device (claim 1.  run time of the portion of the application running on the front-end system para. [0040] historical runtime on the front-end computer system); determine a second characteristic corresponding to executing the section of the application at a resource (claim 1.  run time of a portion of the application executing on the multi-node computer system… para. [0040] historical runtime on the front-end computer system); determine that the section of the application should be offloaded to the resource based on a comparison of the first characteristic and the second characteristic (para. [0040] determining where to accelerate a section of an application… user priorities and application characteristics for this application in the application profile to determine whether to accelerate the application.  historical runtime on the multi-node computer system is 50% faster for this application than the historical runtime on the front-end computer system. resource scheduler would send the application to the multi-node computer system for accelerated execution); and execute the section of the application locally (para.[0040] running the application in a front-end computer system).  Messer, Che, and Barsness come from a similar field of endeavor of offloading a section of an application for execution by another device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Messer with Barsness’ disclosure such that the device of Messer is configured to determine whether to offload the section of the application based on a comparison of the characteristics.  One of ordinary skill in the art would have been motivated to do so because Messer describes offloading the section of the application for improvements in performance.  Barsness would have provided benefits of optimized and efficient offloading of the application based on performance of devices (para. [0019]).
Bade discloses determining whether a resource satisfying a security requirement associated with the section of the application and not executing the section of the application on the resource based on the resource not satisfying a security requirement associated with the section of the application (para. [0006] application (workload).  para. [0047] component, such as a workload. para. [0049] workload management module determines if the security policy of the candidate host is equivalent to the security policy of the migrating component.  drops the particular candidate host, processing terminating).  Bade comes from a similar field of endeavor of offloading processing to another host based on performance considerations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined Messer and Barsness’ determining to run the section of the application locally with Bade’s determining whether a resource satisfies a security requirement and not to offload the application when the resource does not satisfy the security requirement.  One of ordinary skill in the art would have been motivated to do so for benefits of increased security because Bade would have maintained a certain level of security and prevented exposure of the application to more or different attacks (para. [0006],[0026]).

Regarding claim 28, Messer teaches a non-transitory computer readable medium comprising instructions which, when executed, cause one or more processors to at least: 
determine a first characteristic corresponding to executing the section of the application locally at the device (para. [0038] resources available on the device); 
determine a second characteristic corresponding to executing the section of the application at the edge resource (para. [0043] much more powerful host device 220.  para. [0049] metric using the more capable host device); and 
offload the section of the application to the edge resource based on a comparison of the first characteristic to the second characteristic (para. [0052] software program is executed cooperatively, one portion executing on the embedded device and another portion executing on the host device).
Messer does not teach that the resource is an edge resource.
	Messer does not teach identify an edge resource that satisfies a security requirement associated with a section of an application; and when the edge resource satisfies the security requirement perform the steps of determining and the offloading the section.
Messer does not teach offload the section of the application to the edge resource based on a comparison of the first characteristic to the second characteristic
Che discloses determining one or more characteristics of an edge resource available to execute the section (see fig. 1. client, serves (edge devices). para. [0021] client requires the information about server compute resources.  supported capability including GPU compute resource information) and offloading a program or a section of the program to an edge resource (para. [0010] servers, e.g. edge device, allows client devices to offload applications.  edge devices may be used to execute offload applications.  para. [0011] “server” is the device to which the application is offloaded.  para. [0017] offloading options using offload manage…. client offloads an application to a remote server.  para. [0022] with the GPU information from the servers, evaluates offloading options.  offload a portion of the particular application.  offload manager on client… decides a particular sever (or serves) to offload its operations).  Messer and Che come from a similar field of endeavor of offloading a part of an application for execution by another device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Messer with Che by providing an edge resource for offloading the part of the application.  One of ordinary skill in the art would have been motivated to do so for benefits of providing additional, nearby resources for offloading.
Barsness teaches determining a first characteristic corresponding to executing a section of an application locally at the device (claim 1.  run time of the portion of the application running on the front-end system para. [0040] historical runtime on the front-end computer system); determine a second characteristic corresponding to executing the section of the application at a resource (claim 1.  run time of a portion of the application executing on the multi-node computer system… para. [0040] historical runtime on the front-end computer system); and offload the section of the application to resource based based on a comparison of the first characteristic and the second characteristic (para. [0040] determining where to accelerate a section of an application… user priorities and application characteristics for this application in the application profile to determine whether to accelerate the application.  historical runtime on the multi-node computer system is 50% faster for this application than the historical runtime on the front-end computer system. resource scheduler would send the application to the multi-node computer system for accelerated execution).   Messer, Che, and Barsness come from a similar field of endeavor of offloading a section of an application for execution by another device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Messer with Barsness’ disclosure such that the device of Messer is configured to determine whether to offload the section of the application based on a comparison of the characteristics.  One of ordinary skill in the art would have been motivated to do so because Messer describes offloading the section of the application for improvements in performance.  Barsness would have provided benefits of optimized and efficient offloading of the application based on performance of devices (para. [0019]).
Bade discloses identifying a resource that satisfies a security requirement associated with a component (para. [0049] workload management module determines if the security policy of the candidate host is equivalent to the security policy of the migrating component); and when the resource satisfies the security requirement, performing an performance evaluation in order to determine whether the component should be offloaded to the resource (para. [0047] performance considerations may include identifying that the candidate host is able to fulfill the processing requirements.  para. [0050] evaluate the performance effects of migrating the component, meet an acceptable threshold level of performance).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined Messer and Barsness by implementing Bade’s determining of security requirements prior to a performance evaluation and offloading such that comparison as disclosed by Barness is response to determining whether a resource satisifies security requirements.  One of ordinary skill in the art would have been motivated to do so for benefits of increased security because Bade would have maintained a certain level of security and prevented exposure of the application to more or different attacks (para. [0006],[0026]).

Regarding claim 21, Messer in view of Che, Barsness, and Bade teach the device of claim 22, wherein the processor circuitry is to determine that the section of the application should be offloaded to the edge resource based on the second characteristic corresponding to a more efficient operation than an operation corresponding to the first characteristic (Barsness: para. [0040] determining where to accelerate a section of an application… user priorities and application characteristics for this application in the application profile to determine whether to accelerate the application.  historical runtime on the multi-node computer system is 50% faster for this application than the historical runtime on the front-end computer system.   resource scheduler would send the application to the multi-node computer system for accelerated execution).

Regarding claim 22, Messer does not teach the device of claim 22, wherein the processor circuitry is to determine that the edge resource satisfies the security requirement based on features of the edge resource.
Bade discloses processor circuitry to determine that the resource satisfies the security requirement based on features of the resource (para. [0006] application (workload).  para. [0047] component, such as a workload. para. [0026] security policy, set of regulations.  para. [0049] workload management module determines if the security policy of the candidate host is equivalent to the security policy of the migrating component).  Bade comes from a similar field of endeavor of offloading processing to another host based on performance considerations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined Messer and Barsness with Bade’s disclosure of determining that the resource satisfies the security requirement based on features of the edge resource.  One of ordinary skill in the art would have been motivated to do so for benefits of increased security because Bade would have maintained a certain level of security and prevented exposure of the application to more or different attacks (para. [0006],[0026]).

Regarding claim 23, Messer in view of Che, Barsness, and Bade teach the device of claim 22, wherein the first characteristic is at least one of latency, bandwidth, power usage, or a cost of usage (Barsness: claim 1.  run time of a portion of the application executing on the multi-node computer system… para. [0040] historical runtime on the front-end computer system, power consumption).

Regarding claim 25, Messer in view of Che, Barsness, and Bade teach the computer readable storage disk or device of claim 24, wherein the instructions cause the one or more processors to determine that the section of the application should be offloaded to the edge resource based on the second characteristic corresponding to a more efficient operation than an operation corresponding to the first characteristic (Barsness: para. [0040] determining where to accelerate a section of an application… user priorities and application characteristics for this application in the application profile to determine whether to accelerate the application.  historical runtime on the multi-node computer system is 50% faster for this application than the historical runtime on the front-end computer system.   resource scheduler would send the application to the multi-node computer system for accelerated execution).

Regarding claim 26, Messer does not teach the computer readable storage disk or device of claim 24, wherein the instructions cause the one or more processors to determine that the edge resource satisfies the security requirement based on features of the edge resource.
Bade discloses cause one or more processors to determine that the resource satisfies the security requirement based on features of the resource (para. [0006] application (workload).  para. [0047] component, such as a workload. para. [0026] security policy, set of regulations.  para. [0049] workload management module determines if the security policy of the candidate host is equivalent to the security policy of the migrating component).  Bade comes from a similar field of endeavor of offloading processing to another host based on performance considerations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined Messer and Barsness with Bade’s disclosure of determining that the resource satisfies the security requirement based on features of the edge resource.  One of ordinary skill in the art would have been motivated to do so for benefits of increased security because Bade would have maintained a certain level of security and prevented exposure of the application to more or different attacks (para. [0006],[0026]).

Regarding claim 27, Messer in view of Che, Barsness, and Bade teach the computer readable storage disk or device of claim 24, wherein the first characteristic is at least one of latency, bandwidth, power usage, or a cost of usage (Barsness: claim 1.  run time of a portion of the application executing on the multi-node computer system… para. [0040] historical runtime on the front-end computer system, power consumption).


Regarding claim 29, Messer in view of Che, Barsness, and Bade teach the computer readable medium of claim 28, wherein the instructions cause the one or more processors to determine that the section of the application should be offloaded to the edge resource based on the second characteristic corresponding to a more efficient operation than an operation corresponding to the first characteristic (Barsness: para. [0040] determining where to accelerate a section of an application… user priorities and application characteristics for this application in the application profile to determine whether to accelerate the application.  historical runtime on the multi-node computer system is 50% faster for this application than the historical runtime on the front-end computer system.   resource scheduler would send the application to the multi-node computer system for accelerated execution).

Regarding claim 30, Messer does not teach the computer readable medium of claim 28, wherein the instructions cause the one or more processors to identify the edge resource that satisfies the security requirement based on features of the edge resource.
Bade discloses cause one or more processors to determine that the resource satisfies the security requirement based on features of the resource (para. [0006] application (workload).  para. [0047] component, such as a workload. para. [0026] security policy, set of regulations.  para. [0049] workload management module determines if the security policy of the candidate host is equivalent to the security policy of the migrating component).  Bade comes from a similar field of endeavor of offloading processing to another host based on performance considerations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined Messer and Barsness with Bade’s disclosure of determining that the resource satisfies the security requirement based on features of the edge resource.  One of ordinary skill in the art would have been motivated to do so for benefits of increased security because Bade would have maintained a certain level of security and prevented exposure of the application to more or different attacks (para. [0006],[0026]).

Regarding claim 31, Messer in view of Che, Barsness, and Bade teach the computer readable medium of claim 28, wherein the first characteristic is at least one of latency, bandwidth, power usage, or a cost of usage (Barsness: claim 1.  run time of a portion of the application executing on the multi-node computer system… para. [0040] historical runtime on the front-end computer system, power consumption).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445